Citation Nr: 1221045	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected chronic lumbar strain with degenerative disc disease (DDD), on an extraschedular basis.  

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in September 2007.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In a September 2010 Decision, the Board denied an initial disability rating in excess of 20 percent for the Veteran's service-connected chronic lumbar strain with DDD; however, the Board remanded the issue of an initial disability rating in excess of 20 percent for the Veteran's service-connected chronic lumbar strain with DDD on an extraschedular basis.  Additionally, the Board took jurisdiction of the claim of entitlement to a TDIU under Rice, and remanded it for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability).  


FINDINGS OF FACT

1.  In March 2011, the Director of Compensation Service denied an extra-schedular rating for the Veteran's service-connected lumbar strain with degenerative disc disease (DDD).
2.  The impairment caused by the service-connected back disability does not present an exceptional disability picture showing that the available schedular evaluations for the disability are inadequate.  The applicable diagnostic codes for evaluating the service-connected chronic lumbar strain with DDD reasonably describe the Veteran's disability picture.

3.  The Veteran's service-connected disabilities, to include radiculopathy of the left leg, posttraumatic stress disorder (PTSD), chronic lumbar strain with degenerative disc disease, prostate cancer, and loss of use of creative organ associated with prostate cancer, collectively considered 70 percent disabling, prevent him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for chronic lumbar strain with DDD, on an extraschedular basis pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.71a (2011).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim of increased disability rating for chronic lumbar strain with DDD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  Additionally, as the claim for a TDIU is herein granted, any failure with respect to the duty to notify is nonprejudicial.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with a VA examinations in December 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Veteran has not indicated that he has received additional treatment for his service-connected disabilities.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  

Additionally, the Board finds that there has been substantial compliance with its September 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) referred the Veteran's increased rating claim for chronic lumbar strain with DDD to the Director of VA's Compensation and Pension Service for extraschedular consideration.  Additionally, the Veteran was sent for VA examinations in December 2010 to determine if his service-connected disabilities rendered him unemployable.  The AMC later issued a supplemental statement of the case in October 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  Extraschedular Consideration

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

Under 38 C.F.R. § 3.321(b)(1) (2011), an extra-schedular rating may be awarded.  The regulation in question provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).  

As the Board itself cannot assign an extraschedular rating in the first instance pursuant to 38 C.F.R. § 3.321(b), it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

The Veteran's claim for an increased rating in excess of 20 percent for chronic lumbar strain with DDD was denied in a September 2010 Board decision.  However, the Board remanded the issue presently on appeal to the RO for referral to the Under Secretary for Benefits or the Director of the Service for consideration of an evaluation in excess of 20 percent for chronic lumbar strain with DDD on an extraschedular basis.  The Director provided a March 2011 Administrative Review, which opined that the Veteran was not entitled to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for his chronic lumbar strain with DDD. 

The C&P Director noted that the Veteran's claims file was reviewed.  The Director discussed the Veteran's February 2006 VA examination report.  The Veteran reported ongoing problems with his lower back condition.  He previously worked as a contractor for many years, but quit that job due to his lower back.  Additionally, his symptoms included constant aching and stiffness.  He did not experience flare-ups, but rather experienced daily discomfort.  Objective findings showed that the Veteran walked with a somewhat broad-based gait.  Furthermore, he could perform the heel and toe stand repetitively and without difficulties.  His range of motion testing showed flexion to 60 degrees, extension to 15 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 50 degrees.  His sensation was intact to pinprick and light touch in the lower extremities.  The examiner estimated that, with repetitive bending or heavy lifting, the Veteran's range of motion would be reduced to 40 degrees of flexion and 10 degrees of extension, secondary to pain and stiffness.  The Veteran was diagnosed with chronic lumbar strain with probable DDD.

Additionally, the C&P Director discussed a March 2009 statement from the Veteran's friend, which stated that the Veteran was no longer able to move about and complete maintenance responsibilities without pain.  The Veteran also appeared to experience back pain while standing, working on a bench, reaching, and lifting.  Additionally, he stated that the Veteran could not sit comfortably.  Furthermore, the C&P Director discussed the Veteran's private and VA outpatient treatment records.  The medical records documented some complaints and treatment for low back pain; however, there was no specific evidence that showed the level of severity of his low back condition.  

The C&P Director also discussed the Veteran's May 2010 VA examination report.  The Veteran's medical history revealed symptoms of decreased motion, stiffness, weakness, spasms, and pain.  The Veteran also experienced severe spinal flare-ups that occurred every one to two months and lasted from three to seven days.  Additionally, the Veteran reported that he was unable to work during episodes of flare-ups.  Inspection of the spine showed that the Veteran's posture and gait were normal and there were no abnormal spinal curvatures.  The examiner noted muscle spasms on the right side, as well as tenderness and pain with motion on the left and right sides.  The Veteran's range of motion testing showed flexion to 60 degrees , extension to 15 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  Additionally, there was objective evidence of pain with range of motion exercises.  Upon repetitive movements, flexion was further limited to 50 degrees due to pain.  The examiner also commented that the Veteran did not have intervertebral disc syndrome.  

Additionally, the C&P Director reviewed the Veteran's December 2010 VA examination report.  The VA examiner opined that it was at least as likely as not that the Veteran's service connected diagnoses of radiculopathy, DDD of the lumbar spine, prostate cancer, stress incontinence, and erectile dysfunction would negatively impact his ability to obtain and/or seek and maintain gainful employment.  The examiner explained that the Veteran could not do any work that required prolonged standing, sitting, reaching, lifting, bending, or twisting movements due to severe low back pain.  

The C&P Director noted that extraschedular evaluations were assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating scheduler standards impractical.  38 C.F.R. § 3.321(b)(1).  The C&P Director then explained that the evidentiary record failed to demonstrate an exceptional or unusual disability picture for the service-connected lumbar back strain that rendered the application of the regular rating criteria impractical.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the C&P Director stated that the Veteran reported a long history of chronic low back pain that interfered with his ability to continue working as a contractor; however, there was no objective documentation of any lost time or wages showing that the Veteran's low back condition caused marked interference with employment.  The symptomatology associated with the Veteran's back disability, such as pain, loss of motion, and functional loss are appropriately rated under the applicable diagnostic code contained in the rating criteria.  

Therefore, the C&P Director concluded that entitlement to an extraschedular evaluation for the service-connected chronic lumbar strain with DDD under provisions of 38 C.F.R. § 3.321(b)(1) was not warranted.    

On further review of the record in its entirety, the Board finds that the evidentiary record is consistent with the C&P Director's March 2011 conclusion.  In order to warrant a schedular rating in excess of 20 percent for chronic lumbar strain with DDD, the Veteran would have to show that there is forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire thoracolumbar spine; or unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  However, the facts of the case do not support this determination. As the Board found in its September 2010 decision, the Veteran's symptomatology during the period of appellate review did not meet the criteria for assignment of schedular ratings in excess of 20 percent.  

As the Director of Compensation has pointed out, the Veteran's symptoms concerning the service-connected back disability of pain, limitation of motion, functional limitation due to pain, and flare-ups are properly contemplated by the applicable rating criteria and the Board has outlined such criteria in its September 2010 Board decision.

Although the Veteran claims that the service-connected back disability impacts his ability to perform certain work functions, the schedular rating assigned takes into consideration loss of earning capacity due to the symptoms of the service-connected back disability.  In the decision below, the Board finds that the Veteran's service-connected disabilities, to include his service-connected back disability, prevents him from being able to engage in a substantially gainful occupation.  Thus, the Board finds that the schedular criteria have properly addressed the impairment caused by the service-connected back disability.  As the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, the analysis as to whether an extra-schedular evaluations is warranted ends.

For the foregoing reasons, the Board finds that the criteria for the assignment of an extraschedular evaluation for chronic lumbar strain with DDD pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

III. TDIU Consideration

A TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that the fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The Veteran contends that he is entitled to a TDIU.  Specifically, he reported that the pain caused by his service-connected back disability and radiculopathy of the left leg interfered with his ability to work.  

In this case, service connection is in effect for: radiculopathy of the left leg associated with chronic lumbar strain with DDD, rated as 40 percent disabling; PTSD, rated as 30 percent disabling; chronic lumbar strain with DDD, rated as 20 percent disabling; prostate cancer, rated as noncompensable; and loss of use of a creative organ associated with prostate cancer, rated as noncompensable.  As such, the Veteran's combined disability evaluation is 70 percent.   Accordingly, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 because at least one disability is ratable at 40 percent or more, radiculopathy of the left leg, and his additional service-connected disabilities bring his combined disability rating to 70 percent or more.

The Veteran submitted an August 2010 letter from his private physician.  The physician noted that the Veteran was a long term patient of his.  Additionally, he stated that the Veteran had a history of low back injury and subsequent arthritis causing daily low back pain and frequent radicular pain.  Furthermore, he noted that this condition was permanent, slowly progressive, and continued to prevent the Veteran from seeking and maintaining gainful employment.  

Additionally, the Veteran was afforded VA examinations in December 2010 to assess the impact of his service-connected disabilities on his employability.  The Veteran was examined as to the severity of his PTSD.  After examining the Veteran, the VA examiner concluded that the Veteran had moderate symptoms of PTSD with severe avoidance symptomatology and moderate difficulty in social and occupational functioning.  Additionally, the examiner stated that the Veteran's PTSD had not decreased, but rather appeared to have increased.  Furthermore, the examiner stated that the Veteran was significantly dysthymic due primarily to his inability to work in his chosen profession.  The dysthymia appeared to be caused by his service-connected lumbosacral cervical strain.  The Veteran was also afforded a VA spine examination to assess the severity of his back disability and left leg radiculopathy.  After fully examining the Veteran, the VA examiner stated that it was at least as likely as not that the Veteran's service-connected diagnoses of left leg radiculopathy of the left sciatic nerve, degenerative joint disease (DJD) and DDD of the lumbar spine L4-S1, prostate cancer status post prostatectomy, stress incontinence, and erectile dysfunction (ED) would negatively impact his ability to obtain and/or seek and maintain gainful employment.  Furthermore, the examiner noted that the Veteran could not do any work requiring prolonged standing, sitting, reaching, lifting, bending, or twisting movements due to severe low back pain condition.  Moreover, the examiner stated that the Veteran had chronic pain in the low back radiating to the left leg with decreased range of motion.  

On this record, in particular the August 2010 private physician's letter that stated that the Veteran's back disability and left leg radiculopathy prevented him from seeking and maintaining employment, as well as the December 2010 VA examiner who stated that the Veteran's service-connected disabilities would negatively impact his ability to obtain and/or seek and maintain gainful employment, the Board finds that the evidence is at least in equipoise as to whether the Veteran is able to secure and follow a substantially gainful employment as a result of his service-connected disabilities.  Accordingly, applying the doctrine of the benefit of the doubt, the Board grants the Veteran's claim of entitlement to TDIU.  38 U.S.C.A. § 5107(b).

      CONTINUE ON THE NEXT PAGE
ORDER

Entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected chronic lumbar strain with degenerative disc disease, on an extraschedular basis, is denied.

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


